Citation Nr: 0114876	
Decision Date: 05/29/01    Archive Date: 06/04/01	

DOCKET NO.  98-16 225A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran apparently had a period of active service in 1983 
and 1984 and served on active duty from January 1991 to 
January 1992, with service in the Army National Guard 
thereafter.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that denied waiver of recovery of an overpayment 
in the calculated amount of $6,725 because recovery of the 
overpayment would not be against the principles of equity and 
good conscience.  


REMAND

In March 1994 the veteran submitted a March 1994 service 
physical evaluation board report indicating that he was to be 
permanently retired.  An April 1997 RO decision retroactively 
granted a combined service-connected evaluation of 30 percent 
from February 1, 1992, and a combined service-connected 
evaluation of 50 percent from January 20, 1993.  The veteran 
was retroactively awarded benefits based upon this action 
without consideration that he was in receipt of military 
retired pay.  In July 1997 this action was corrected 
resulting in creation of the overpayment in the calculated 
amount of $6, 725.  Following notification to the veteran of 
the overpayment he submitted, in September 1997, multiple 
statements.  One of these statements request waiver of 
recovery of the overpayment and a separate statement, dated 
August 28, 1997, and received September 2, 1997, reflects 
that he requests waiver and a hearing concerning the 
overpayment.  It further states that he believes the 
overpayment is in error.  The Board construes this as a 
notice of disagreement with whether the overpayment was 
properly created.  

The effective date of reduction or discontinuance of 
compensation by reason of an erroneous award based on an act 
of commission or omission by the beneficiary or with the 
beneficiary's knowledge shall be the effective date of the 
award.  38 U.S.C.A. § 5112(b)(9) (West 1991); 38 C.F.R. 
§ 3.500(b)(1) (2000).  The effective date of reduction or 
discontinuance of compensation by reason of an erroneous 
award based solely on administrative error or error in 
judgment shall be the date of last payment.  38 U.S.C.A. 
§ 5112(b)(10); 38 C.F.R. § 3.500(b)(2).

The issues of whether the overpayment was properly created 
and whether the recovery of the overpayment should be waived 
are inextricably intertwined, and therefore, the RO must 
adjudicate the former issue before the Board can review 
either issue.  Smith v. Derwinski, 1 Vet. App. 267, 275, 278 
(1991); Schaper v. Derwinski, 1 Vet. App. 430, 436-37 (1991).  
Where there is a notice of disagreement, a remand, not 
referral, is required by the Board.  Manlincon v. West, 12 
Vet. App. 238 (1999).

Also, there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  VCAA, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should issue the veteran a 
statement of the case addressing the 
issue of whether the overpayment of 
compensation benefits was properly 
created.  All appropriate appellate 
procedures with respect to this issue 
should then be followed.

2.  If it is determined that the 
overpayment was properly created the 
veteran should be requested to submit a 
current financial status report. 

3.  Then, after ensuring that the 
provisions of the VCAA have been complied 
with, the RO should readjudicate the 
issue of entitlement to waiver of 
recovery of an overpayment of 
compensation benefits.

4.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




